Citation Nr: 0717963	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  98-15 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a left elbow 
disability.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a neck disability.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left shoulder disability.

6.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left knee disability.

7.  Entitlement to service connection for diabetes mellitus 
with peripheral neuropathy, to include as secondary to a 
service-connected disability.

8.  Entitlement to service connection for incontinence, to 
include as s secondary to a service-connected disability.

9.  Entitlement to service connection for impotence, to 
include as s secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active military service from June 1957 to 
February 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO).

In a June 1998 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a skin 
disability, to include as a result of exposure to ionizing 
radiation; for impotence and incontinence, to include as 
secondary to a service-connected disability; and for PTSD.  
The RO also determined that new and material evidence had not 
been received to reopen the previously denied claims of 
service connection for disabilities of the neck, left knee, 
and left shoulder.  By a separate rating decision dated in 
February 2002, the RO denied, in pertinent part, the 
veteran's claim of entitlement to service connection for a 
disability of the left elbow and diabetes mellitus with 
peripheral neuropathy.  The veteran had perfected a timely 
appeal with respect to these determinations.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2004.  A transcript 
of that hearing is associated with the claims file.  

This case was previously before the Board and was remanded to 
the RO in November 1998 and August 2003.  

The issues of entitlement to service connection for diabetes 
mellitus with peripheral neuropathy, incontinence, and 
impotence, to include as due to service-connected disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A skin disability, diagnosed as dermatophytosis, has been 
diagnosed and found to be etiologically related to the 
veteran's military service.

2.  It is just as likely as not the veteran has PTSD from 
stressors he experienced in military service.  

3.  Degenerative joint disease of the left elbow was first 
manifest many years after the veteran's discharge from 
service, and competent medical evidence does not indicate the 
condition is related to his military service.

4.  An unappealed December 1992 RO rating decision denied 
entitlement to service connection for a neck disability.  The 
additional evidence received since that decision does not 
bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  An unappealed December 1992 RO rating decision denied 
entitlement to service connection for a left shoulder 
disability.  The additional evidence received since that 
decision does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

6.  An unappealed December 1992 RO rating decision denied 
entitlement to service connection for a left knee disability.  
The additional evidence received since that decision does not 
bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A skin disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Resolving all reasonable doubt in his favor, the 
veteran's PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  A left elbow disability was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4.  The December 1992 rating decision is final.  Evidence 
received since the December 1992 rating decision is not new 
and material and the veteran's claim of entitlement to 
service connection for a neck disability is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001); 38 C.F.R. §§ 3.104(a), 
20.1103 (2006).

5.  The December 1992 rating decision is final.  Evidence 
received since the December 1992 rating decision is not new 
and material and the veteran's claim of entitlement to 
service connection for a left shoulder disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (as in effect prior to August 29, 2001); 38 C.F.R. §§ 
3.104(a), 20.1103 (2006).

6.  The December 1992 rating decision is final.  Evidence 
received since the December 1992 rating decision is not new 
and material and the veteran's claim of entitlement to 
service connection for a left knee disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (as in effect prior to August 29, 2001); 38 C.F.R. §§ 
3.104(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits and that the VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should provide any evidence in his possession 
pertaining to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Initially, the Board finds that given the disposition reached 
in this case in regards to the service connection claims for 
a skin disability and PTSD, VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  

Regarding the claim for service connection for left elbow 
disability, the veteran was provided notice of the VCAA in 
July 2001, prior to the initial adjudication of his claim in 
the February 2002 rating decision at issue.  An additional 
VCAA notice letter was sent in April 2004.  

Regarding the new and material claims, a review of the record 
reveals the veteran was not provided notice of the VCAA prior 
to the initial adjudication of the claims by rating decision 
in June 1998.  But this was both a practical and legal 
impossibility because the VCAA was not enacted until later - 
in November 2000.  And in Pelegrini II, the Court clarified 
that in this type situation VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew, as if the initial decision was not made.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying notice such that he is not prejudiced.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Here, the RO 
readjudicated the claims and sent the veteran a supplemental 
statement of the case (SSOC) in September 2006, following the 
VCAA notice compliance action in April 2004.  The veteran was 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to the notice.  In 
April 2006, the veteran stated that he had no further 
evidence to submit.  In February 2007, his representative 
stated that he had no further argument to submit.  Therefore, 
there is no prejudice to him because his claim was 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the April 2004 letter 
stated:  "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the evidence is in your possession, please send it to us."  
This satisfies the fourth "element".  

In addition, the April 2004 letter informed the veteran:

You were previously denied service-connected 
compensation for neck disability and were notified of 
the decision by letter.  

In order for us to reconsider this issue, you must 
submit new and material evidence to show that the 
condition was incurred in or aggravated by your active 
military service.  New evidence is evidence that has not 
previously been considered.  Evidence that is merely 
cumulative and tends to reinforce a previously well-
established point is not considered new.  Material 
evidence is evidence that is relevant to the issue of 
service connection.  

These sections satisfied the notice requirements pursuant to 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  [The Board notes 
that although not mentioned in the above-referenced 
paragraphs, the first page of the April 2004 letter clearly 
indicates that  to reopen previously denied claims of 
entitlement to service connection for left shoulder and left 
knee disabilities.]  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in by way 
of the September 2006 SSOC, including as it relates to the 
downstream disability rating and effective date elements of 
his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
records from the Social Security Administration (SSA), VA and 
private medical records and reports of VA examinations.  The 
veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

Service connection - in general

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

Certain diseases, including arthritis, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2006); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

Additional law and VA regulations will be set forth where 
appropriate below.

Entitlement to service connection for a skin disability.

Analysis

With respect to Hickson element (1), current disability, VA 
examination in July 2006 resulted in a diagnosis of 
dermatophytosis.  Therefore, element (1) has been met.

With respect to Hickson element (2), in-service disease, the 
service medical records disclose the veteran was treated for 
tinea versicolor during 1963 and 1965.  Element (2) has been 
met.  

With respect to Hickson element (3), medical nexus, the July 
2006 VA examiner opined that the current diagnosis of 
dermatophytosis was directly related to the veteran's 
diagnosis and treatment of tinea versicolor while in the 
service.  There is no medical opinion to the contrary.  
Because all three Hickson elements are satisfied, service 
connection for tinnitus is granted.

The Board notes that the veteran has contended that his skin 
disability is the result of exposure to ionizing radiation in 
service [the September 2006 SSOC denied the claim on this 
basis]; however, given that the skin disability has been 
shown to be directly related to his military service, the 
Board need not discuss this aspect of his claim.  

Entitlement to service connection for PTSD.

In order for service connection to be awarded for PTSD, in 
particular, there are three requirements: (1) a current 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) medical evidence of a nexus 
between current symptomatology and the claimed stressor in 
service; and (3) credible supporting evidence that the 
claimed stressor in service actually occurred.  38 C.F.R. § 
3.304(f) (2006); Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to the third PTSD criterion, evidence of in- 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Analysis

Concerning this claim, there is of record a medical diagnosis 
of PTSD.  See the report of the June 2006 VA psychiatric 
examination.  This diagnosis also has been etiologically 
linked to the veteran's military service.  Accordingly, 
elements (1) and (2) have been satisfied.

With respect to element (3), proof of the occurrence of the 
claimed stressors, the service records do not establish that 
the veteran engaged in combat, nor was he awarded a combat 
citation.  His DD 214 reflects that his military occupational 
specialty in service was Fire Protection Specialist.  His 
claimed stressors include participating in fire and rescue 
operations at MacDill Air Force Base (AFB) involving crashed 
and burning aircraft to include the crash of an F4C with two 
crewmembers at a training range at Avon Park, Florida.  His 
personnel records show that he served as a Fire Protection 
Specialist with the "836th CES (Civil Engineering Squadron)" 
at MacDill AFB from July 1963 until his discharge in February 
1967.  

In September 2005, the Center for Unit Records Research 
(CURR) notified VA that it was unable to document the 
"December 1964" aircraft incident as alleged by the 
veteran, but that research revealed that in May 1964 an F-4 
aircraft assigned to the 836th Air Division crashed 
approximately 57 miles from MacDill AFB, at Avon Park Weapons 
Range, Avon Park, Florida.  The crash killed both crewmen. 

All things considered, and resolving all reasonable doubt in 
his favor, there is sufficient evidence in the file 
confirming the veteran's claimed stressor.  See 38 C.F.R. § 
3.102; see, too, Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
Initially, the Board notes that in his stressor statement 
received in January 1998, the veteran did not indicate that 
the airplane incident occurred in December 1964.  He simply 
described the incident noting that he was assigned as an air 
rescue fire fighter with "836 TAC Wing" at MacDill AFB in 
1964-65.  Being that the veteran's service personnel records 
confirm that he served as a fire protection specialist with 
the 836th CES stationed at MacDill AFB at the time of the May 
1964 plane crash noted by CURR, the Board finds that his 
claimed stressor is plausibly supported.  Element (3) of 38 
C.F.R. § 3.304(f), and therefore all elements, have been met 
to grant service connection for PTSD.

Entitlement to service connection for a left elbow 
disability.

Analysis

The July 2006 VA examination reflects a diagnosis of 
degenerative joint disease of the left elbow.  Thus, Hickson 
element (1), a current disability, is met.

With respect to Hickson element (2), in-service incurrence, 
the service medical records show that the veteran received 
multiple injuries as a result of a car accident in February 
1964; however, there is no reference to any injury to the 
left elbow.  The remaining service medical records are also 
completely negative for any record of complaint or finding 
regarding the left elbow.  Although the veteran contends that 
he sustained injury to his left elbow in the February 1964 
accident, his statement is outweighed by the pertinently 
negative service medical records.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).  
The Board finds, therefore, that the preponderance of the 
probative evidence shows the veteran did not sustain an 
injury to his left elbow during service.

In addition, the Board finds that there is no evidence of 
arthritis within the one-year presumptive period after 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Hickson element (2) 
has therefore not been met.

With respect to Hickson element (3), medical nexus, there is 
no competent medical evidence that serves to link the 
veteran's degenerative joint disease of the left elbow to his 
period of active service.  On the contrary, the July 2006 VA 
examiner stated that after carefully reviewing the medical 
records, there was nothing to suggest that the elbow was 
injured during the in-service car accident or at any other 
time during his active duty.  There has been no medical 
opinion offered to contradict this medical conclusion against 
service connection.  

The only evidence which serves to relate the veteran's left 
elbow disability with his service is statements of the 
veteran himself.  It is now well settled, however, that 
laypersons without medical training, such as the veteran, are 
not qualified to render medical opinions regarding matters, 
such as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Espiritu v. Derwinski, 
supra at 495 (1992); see also 38 C.F.R. § 3.159 (2004) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's opinions on medical matters such as 
a causal relationship to service are accordingly lacking in 
probative value.

Despite being informed that he could submit evidence in 
support of his claims [see the July 2001 and April 2004 VCAA 
letters from the RO] there has been no medical opinion 
offered by or on behalf of the veteran.  See 38 U.S.C.A. § 
5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].

In short, for reasons expressed immediately above, Hickson 
elements (2) and (3) have not been met.  Consequently, 
service connection for a left elbow disability is not 
warranted.

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a neck disability.

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a left shoulder disability.

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a left knee disability.

Because these three issues involve application of the same 
law and will be resolved in a similar manner, the Board will 
address them together.

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in October 1997, prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect, 
38 C.F.R. § 3.156(a) (2001).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

An adjudicator must follow a two-step process in evaluating 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background

In a June 1967 rating decision, the RO denied service 
connection for a left shoulder disability.  In December 1992, 
service connection was again denied for a left shoulder 
disability; service connection was also denied for neck and 
left knee disabilities.  The veteran did not appeal that 
decision.  

The "old" evidence

At the time of the December 1992 rating decision, the 
evidence of record included the veteran's service medical 
records showing that he was involved in a car accident in 
February 1964 and incurred a fracture of the left wing of the 
ilium as well as a contusion of the left shoulder.  The 
records were negative for injury to the neck and left knee.  

VA examination in May 1967 resulted in a diagnosis of 
"contusion, left shoulder region, (auto accident) - 
presently asymptomatic." 

A June 1967 rating decision denied service connection for 
left shoulder disability on the basis that current residuals 
of contusion of the left shoulder were not shown on 
examination.  

A VA examination in August 1970 continued to show that the 
left shoulder was asymptomatic. 

A July 1977 VA hospital summary shows that the veteran 
underwent left medial knee arthrotomy.  The document noted 
that he had complained of a five-month history of pain and 
swelling of the left knee after a fall.  The discharge 
diagnosis was torn left medial meniscus.  

An October 1991 VA discharge summary revealed that the 
veteran underwent C4-5 anterior cervical fusion.  The 
document noted that he had undergone anterior cervical fusion 
at C5-6 in June 1990 for neck pain and bilateral shoulder 
pain which subsequently improved.  

In a December 1992 rating decision, the RO denied entitlement 
to service connection for neck, left shoulder and left knee 
disabilities.  The basis of the decision was that the claimed 
disabilities were not shown to be related to the veteran's 
military service.  The RO noted that the service medical 
records were negative for left knee and neck disabilities and 
that a left knee condition was not shown until 1977, 10 years 
after discharge from service, while no neck condition was 
shown prior to the 1990's.  Regarding the left shoulder, the 
RO noted that although the service medical records confirmed 
that a left shoulder contusion was incurred in the February 
1964 car accident the post-service medical evidence was 
negative for any current left shoulder disability.  The 
veteran was notified of the adverse decision in January 1993 
but did not file an appeal; hence, that decision is final and 
binding on him based on the evidence then of record.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).

In October 1997, the veteran filed a request to reopen his 
claims.

The evidence added to the record since the December 1992 
rating decision consists of copies of SSA records, private 
medical records dated from 1981 to 1982, VA medical records 
dated from 1990 to 2005, reports of VA examinations conducted 
between October 2000 and July 2006, a private physician's 
statement dated in October 2001, lay statements dated in July 
2004 and August 2004, and personal hearing testimony.  This 
evidence will be analyzed below.

Analysis

While the above cited medical evidence may be considered 
"new" in that it was not of record at the time of the 1992 RO 
decision, it is not "material" because it does not show that 
the veteran suffers from neck, left shoulder and left knee 
conditions that are related to his period of military 
service.  On the contrary, a vast majority of the evidence 
either pertains to unrelated disabilities (including service-
connected low back and right knee disabilities) or reflects 
current treatment and diagnoses of neck and left knee 
conditions without any indication that the neck and left knee 
conditions were incurred in service.  In this regard, the 
Court has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).  Therefore, this evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.  

In addition, the additional medical evidence still does not 
show that the veteran has a current left shoulder disability.  
After clinical evaluation, the July 2006 VA examiner stated 
that there was no evidence of left shoulder disability.  
Evidence which does not, at minimum, reflect a current 
disability can certainly not be considered so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992) (service connection presupposes a current 
diagnosis of the claimed disability).  

The Board notes that records from SSA, including a November 
1982 administrative decision, reflect that the veteran was 
found to be disabled as of October 1965 due to back and right 
knee injuries.  It was noted that during his hearing, the 
veteran testified that he injured his pelvis and back in a 
1964 car accident.  The veteran did reference any of the 
claimed conditions.  

The July 2006 VA examination resulted in a diagnosis of 
degenerative joint disease of the left knee; however, as 
noted above, there was no indication that the disability is 
related to the veteran's period of service.  

In addition, the Board notes that insofar as the veteran's 
February 2003 hearing testimony, as well as the July and 
August 2004 lay statements, suggest a relationship between 
his current conditions and his period of service, they are 
redundant and cumulative of contentions considered by the RO 
in 1992.  In this regard, the Board notes that as a 
layperson, the veteran and his friends, do not possesses the 
requisite level of medical expertise needed to render a 
competent medical opinion or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court specifically 
noted that "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."

Because there is still no competent medical evidence that the 
veteran's neck and left knee conditions are etiologically 
related to his service or that he currently has a left 
shoulder disability, the new evidence does not raise a 
reasonable possibility of substantiating the claims.


ORDER

Entitlement to service connection for a skin disability is 
granted.  

Entitlement to service connection for PTSD is granted.  

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for a neck disability.  The claim remains denied.

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for a left shoulder disability.  The claim remains 
denied.

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for a left knee disability.  The claim remains 
denied.




REMAND

Entitlement to service connection for diabetes mellitus with 
peripheral neuropathy, to include as secondary to a service-
connected disability.

Entitlement to service connection for incontinence, to 
include as s secondary to a service-connected disability.

Entitlement to service connection for impotence, to include 
as s secondary to a service-connected disability.

Reasons for remand

VA examination

The veteran contends that he developed diabetes mellitus as a 
result of long time use of cortisone steroid injections to 
relieve pain due to his service-connected right knee 
disability (right knee meniscectomy with arthralgia and 
arthritis).  He also contends that he has incontinence and 
impotence as a result of his service-connected low back 
disability (herniated nucleus pulposus, L4-5, post operative, 
with bilateral nerve root syndrome and fracture of the left 
ilium).  Specifically, he maintains that the conditions 
started after back surgery in 1981.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

After reviewing the medical evidence of record, the Board 
feels that the veteran should be afforded a VA examination to 
determine the nature and etiology of the claimed conditions.  
In this regard, the Board notes that the medical evidence 
confirms that the veteran received multiple steroid 
injections to the right knee in the years prior to undergoing 
a right knee replacement in May 1999.  In fact, a June 1997 
treatment record reflects that a VA examiner declined to give 
the veteran another injection because of concern of possible 
ligament damage.  Additional injections following the knee 
replacement were noted in September 1999 and February 2000.  
Diabetes mellitus was clinically diagnosed in July 2000.  
Given this evidence, the Board finds the veteran's contention 
regarding the cause of his diabetes mellitus at least 
plausible.  In addition, a December 1981 neurosurgical 
consultation noted that two years prior the veteran had been 
found to be borderline diabetic.  This begs the question - 
even if the steroid injections did not directly cause the 
diabetes mellitus, did they aggravate the condition?  See 
Allen, supra.  

Regarding the incontinence and impotence claims, the medical 
evidence includes a March 1982 private orthopedic evaluation, 
following which, the examiner stated "[i]t may well be that 
with the trauma to the lumbar region, the degenerative disc 
changes, and the probable arthrosis and stenosis, that [the 
veteran] is developing neurogenic bladder."  In reporting 
his medical history, the veteran stated that he had 
prostatism resulting in frequent urination, up to 40 times a 
day.  An October 1993 VA medical record reflects that the 
veteran had been taking medicine for less than five years for 
prostatitis.  The diagnosis was chronic prostatitis.  The 
evidence also includes diagnoses of impotence.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule the veteran for a VA 
endocrine examination to determine the 
nature and etiology of the claimed 
diabetes mellitus.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  The examiner should provide an 
answer to the following questions:

(a) Does the veteran currently have 
diabetes mellitus?  

(b) If so, is it at least as likely as 
not that the diagnosed diabetes 
mellitus is the result of multiple 
steroid injections the veteran received 
for his service-connected right knee 
disability?  If the examiner concludes 
that there is no casual connection, it 
should be indicated whether there has 
been any aggravation of the diagnosed 
diabetes mellitus as a result of the 
steroid injections and, if so, specify 
the degree of aggravation.  Allen.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.

2.  Schedule the veteran for a 
genitourinary examination to determine 
the nature and etiology of the claimed 
incontinence and impotence.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  The examiner should provide an 
answer to the following questions:

(a) Does the veteran currently have 
incontinence and impotence?  

(b) If so, is it at least as likely as 
not that the diagnosed conditions are 
the result of the service-connected low 
back disability?  If the examiner 
concludes that there is no casual 
connection, it should be indicated 
whether there has been any aggravation 
of the diagnosed conditions as a result 
of the service-connected low back 
disability and, if so, specify the 
degree of aggravation.  Allen.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  Thereafter, readjudicate the issues 
of entitlement to service connection 
for diabetes mellitus with peripheral 
neuropathy, incontinence and impotence 
as secondary to service-connected 
disability in light of the additional 
evidence obtained.  If any benefit 
sought remains denied, the veteran and 
his representative should be provided a 
SSOC, which reflects consideration of 
all additional evidence, and the 
opportunity to respond.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


